Case 1:19-cv-02173-WHP Document 1 Filed 03/08/19 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

BRENDA MONTANEZ, Docket No.:
Plaintiff, NOTICE OF REMOVAL
~against-
TARGET CORPORATION,
Defendant.

 

 

TO THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

Defendant, Target Corporation (hereinafter “Target”), for the removal of this action from
the Supreme Court of the State of New York, County of Bronx, to the United States District
Court for the Southern District of New York, respectfully shows this Honorable Court:

FIRST: Target is the defendant in a civil action brought against it in the Supreme Court
of the State of New York, County of Bronx; entitled:

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF BRONX
BRENDA MONTANEZ, Index No.: 30257/2018E
Plaintiff,
-against-
TARGET CORPORATION,
Defendant.

 

 

SECOND: A copy of the Summons and Verified Complaint in this action is annexed
hereto as Exhibit “A.” A copy of Target’s Answer is annexed hereto as Exhibit “B.” These

exhibits constitute all pleadings and orders served upon any party in this action.
Case 1:19-cv-02173-WHP Document 1 Filed 03/08/19 Page 2 of 3

THIRD: Plaintiff has served Target with a Verified Bill of Particulars and Response to
Combined Discovery Demands, which includes a Response to Target’s Demand Pursuant to
CPLR § 3017(c). Copies of Plaintiffs Verified Bill of Particulars and Response to Combined
Demands are annexed hereto as Exhibits “C” and “D,” respectively. Target received Plaintiff's
Verified Bill of Particulars and Response to Combined Demands on March 5, 2019, and less than
thirty (30) days have passed since receipt.

FOURTH: Plaintiff has alleged that due to Target’s negligence, she has suffered various
personal injuries including, but not limited to, the following: left knee meniscal tear, left knee
synovitis, left hip labrum tear, L4-L5 and L5-S1 disc bulges indenting the ventral thecal sac with
lateral extension causing proximal bilateral neural foraminal stenosis, and L3-L4 subligamentous
disc bulge causing proximal bilateral neural foraminal stenosis. Exhibit C at 4 9. Further,
Plaintiff demands judgment against Target in the sum of $10,000,000.00. Exhibit D.
Accordingly, it is clear that the amount of controversy in this matter exceeds $75,000 exclusive
of interests and costs.

FIFTH: This action is one over which this Court has original jurisdiction under the
provisions of Title 28, United States Code, Section 1332, and is one which may be removed to
this Court by Defendant, Target, pursuant to the provisions of Title 28 United States Code,
Section 1441, in that, it is a civil action brought in a Supreme Court against a foreign corporation
whose principal place of business is outside of the State of New York, by a citizen of the State of
New York, with the amount in controversy exceeding the sum or value of $75,000.00, exclusive

of interest and costs.
Case 1:19-cv-02173-WHP Document 1 Filed 03/08/19 Page 3 of 3

WHEREFORE, the defendant, Target, prays that the above action now pending against

it in the Supreme Court of the State of New York, County of Bronx, be removed from there to

this Court.

Dated: New York, New York
March 7, 2019

CONNELL FOLEY LLP

MICH OWLEY
Attorneys for Iefe en

TARGET CORPORATION
888 7'" Avenue, 9"" Floor
New York, New York 10106
(212) 307-3700

TO: Brett R. Hupart, Esq.
KRIEGER, WILANSKY & HUPART, ESQS.
Attorneys for Plaintiff
BRENDA MONTANEZ
5602 Broadway, 2™ Floor
Bronx, New York 10463
